280 S.W.3d 781 (2009)
Carla BOUCHERIE, Appellant,
v.
ULTRAFLO CORPORATION and Division of Employment Security, Respondents.
No. ED 91363.
Missouri Court of Appeals, Eastern District, Division One.
April 14, 2009.
Terry R. Rottler, St. Genevieve, MO, for appellant.
Ultraflo Corporation, St. Louis, MO, pro se.
Shelly A. Kintzel, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Carla Boucherie ("Claimant") appeals from a decision of the Labor and Industrial Relations Commission denying her unemployment benefits. Claimant contends that the Commission erred in affirming the decision of the Appeals Tribunal denying her unemployment benefits because the *782 record lacks substantial and competent evidence that she was properly discharged for misconduct. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the Commission's judgment that Claimant voluntarily left her employment is supported by substantial competent evidence. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).